        Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 1 of 8



Lance Lundvall
LUNDVALL LAW OFFICE
301 North 27th Street, Ste. 310
Billings, Montana 59101
Tele/Fax: (406) 294-0515
Email: lance@lundvalllaw.com

ATTORNEY FOR DEFENDANT


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION

UNITED STATES OF AMERICA,                   No. CR 18-63-BLG-SPW

            Plaintiff,                      DEFENDANT’S SENTENCING
                                            MEMORANDUM
     vs.


ANTHONY WILLIAM FELTON,

          Defendant.
      COMES NOW the Defendant, Anthony Felton, by and

through his counsel of record, Lance Lundvall, and offers this Sentencing

Memorandum in advance of the Defendant’s sentencing scheduled for Thursday,

February 13, 2019, at 2:30 p.m.

I. Introduction

      On May 17, 2018, the Defendant was named in a three count Indictment,

charging him with two counts of Bank Burglary in violation of 18 U.S.C. 2113(a).

                                        1
        Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 2 of 8



Count III charges hi with Receipt of a Firearm by Person Under Indictment, in

violation of 18 U.S.C. 922(n). The offenses occurred on October 24, 2017 and

December 14, 2017.

      On June 7, 2018, the Defendant pled not guilty to all counts. On October 10,

2018, the Defendant appeared before your honor and plead guilty to Counts I and

II pursuant to a plea agreement. The plea agreement called for the dismissal of

Count III.

II. Objections and Issues in the Pre-Sentence Report

      The final Presentence Report sets forth the objections as made by the

Defendant.

      UNRESOLVED OBJECTIONS WITH GUIDELINE IMPLICATIONS-

      1) Release Status/Days Custody- The Defendant was arrested related to

      these charges on December 14, 2017 (Paragraph 7). He admitted guilt to

      these charges the following day during an interview with law enforcement

      (Paragraph 10). While he was not writ from state custody until June 7, 2018,

      he has remained incarcerated on these charges since December 14, 2017.

      Thus, he should be given credit from that date. Even if that date is not used,

      the writ date of June 7, 2018, should at the very least be used as a date for

      time served credit.

                                          2
        Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 3 of 8



      2) Paragraph 21- Two Point Enhancement for a Weapon. The PSR includes

a 2 point enhancement for use of a weapon pursuant to 2B2.1(b)(4). The PSR

author relies on the 2nd Circuit opinion in U.S. v. Pope, 554 F.3d 240 (2nd Circ.

2009) to suggest that the burglary tools possessed were weapons. The broad

application of the definition of the word “weapon” could make any object a

weapon. The circumstances of these offenses do not warrant the application of the

dangerous weapon enhancement. In this matter, Mr. Felton broke into multiple

banks while the banks were closed and no employees, customers or any other

persons for that matter were on the premises. He simply used these objects as

burglary tools, specifically utilized to break through doors and into the cash

machine. The is absolutely no evidence that he intended to use any of these tools

as weapons. He only possessed them for purposes of facilitating the burglaries

themselves. It is truly nearly impossible to thing of an object that could not be

considered a weapon. A pen in a purse or pocket, a pocket knife or leather man

type tool all could be found on a person and considered weapons. It would

certainly be different if the facts in this matter suggested he was encountered by

anyone else and brandished these tools. Instead, the facts indicate he was not

successful in completing the burglaries because he abandoned burglaries and ran

off when he thought he would be detected.

                                          3
         Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 4 of 8



       3. Paragraphs 28- same objection noted in number 2 above as it relates to

Count 2.

III. Defendant’s Scoring of the Advisory United States Sentencing
Guidelines

       Defendant asserts that the scoring of the advisory guidelines is not accurate.

The inaccuracies are related to the objections to be addressed above. However, in

summary, the Defendant objects as follows:

       1) the Adjusted Offense Level should not be 16; it should be 14 (paragraph

25);

       2) the Adjusted Offense Level should not be 15; it should be 13 (paragraph

32)

       3) Paragraph 34- Greater of the Adjusted Offense level should not be 16; it

should be 14.

       4) Paragraph 36- Combined Adjusted Offense Level should not be 18; it

should be 16.

       5) Paragraph 40- Total Offense Level should not be 15; it should be 13.

       6) Paragraph 74- Guideline Provisions should be corrected to reflect total

offense level of 13 and guideline range of 12-18 months.

IV. Discussion of 3553 Factors

       The fundamental consideration for the Court in sentencing is the directive
                                          4
         Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 5 of 8



that the court “shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes [of sentencing].”18 U.S.C.

§3553(a)(emphasis added.) This primary directive requires the Court to impose

the least severe sentence necessary to satisfy the four purposes of sentencing -

punishment, deterrence, protection of the public and rehabilitation. 18 U.S.C.

§3553(2)(A-D). In fashioning a sentence, the Court must also “consider the nature

and circumstances of the offense and the history and characteristics of the

defendant.” 18 U.S.C. §3553(a)(1). In this regard, we respectfully request the

Court consider those applicable mitigating factors under the §3553 analysis. US. V.

Menyweather, 447 F.3d 625, 634 (9th Cir. 2005)(“In the ‘broader appraisal,’

available to district courts after Booker, courts now [have the discretion to weigh a

multitude of mitigating and aggravating factors that existed at the time of

mandatory Guidelines sentencing, but were deemed ‘not ordinarily relevant,’ such

as age, education and vocational skills, mental and emotional conditions,

employment record, and family ties and responsibilities.”)     In “sentencing an

individual, [the] task is to attempt to find the most reasonable sentence for that

person within the territory of all possible reasonable sentences.” United States v.

Zavala, 443 F.3d 1165, 1170 (9th Cir. 2006).

      A. The Sentencing Mandate in 18 U.S.C. §3553(a)(2):

                                           5
         Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 6 of 8



             1.    Reflect the Seriousness of the Offense, Promote Respect for
                   the Law and Provide Just Punishment:


      Section 3553(a)(2)A) requires the judge to consider “the need for the

sentence imposed ... to reflect the seriousness of the offense, to promote respect for

the law, and to provide just punishment of the offense.” Mr. Felton does not deny

the gravity of the offenses for which he pleaded guilty. He accepted responsibility

immediately- the day after he was arrested, he admitted guilt to law enforcement.

Furthermore, his admissions to the probation officer demonstrate his respect for the

law and recognition of the gravity of the crimes.

             2.    Deterrence

      Section 3553(a) requires imposition of a sentence that serves crime control

purposes – e.g., deterrence and incapacitation. Congress directed that all sentences

must “afford adequate deterrence to criminal conduct” and “protect the public from

further crimes of the defendant.” See 18 U.S.C. § 3553(a)(2)(B) and ( C).

      While the criminal justice system as a whole provides some deterrent effect,

a key question is whether enhanced sanctions or an enhanced possibility of being

apprehended provide any additional deterrent benefits. In the instant case, a

criminal sentence of incarceration is of great deterrence of further criminal conduct.

       Mr. Felton has already been incarcerated since December 14, 2017 and it is

                                          6
           Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 7 of 8



likely he will serve additional time following sentencing. There is no question that

a sentence of the incarceration he is facing in this matter is enough to deter criminal

conduct of this nature.

              3.    Protect the Public from Further Crimes of the Defendant

      Thus, with respect to the 18 U.S.C. § 3553(a)(2) ( C) factor, again, a

sentence of incarceration, will certainly protect the public from future crimes.

              4.    Provide the Defendant with Needed Educational or
                    Vocational Training, Medical Care, or Other Correctional
                    Treatment in the Most Effective Manner


      As indicated in the PRS, the Defendant is an addict. He was using

methamphetamine almost daily at the time of his offense. He has never had

treatment and thus, the Defendant would benefit from drug treatment and it is

respectfully requested that the Court recommend the R-DAP program, should his

sentence be long enough to allow completion.

      B.      Sentencing Factors in 18 U.S.C. § 3553(a)(1): History and
              Characteristics of Mr. Nelson.


      Section 3553(a)(1) is a “broad command to consider ‘the nature and

circumstances of the . . . the history and characteristics of the defendant.’” Gall v.

United States, 128 S. Ct. 586, 596 n. 6 (2007). Significantly, the Presentence

Investigation Report provides detail of Mr. Felton’s history and characteristics as
                                           7
         Case 1:18-cr-00063-SPW Document 30 Filed 02/02/19 Page 8 of 8



those factors bear on 18 U.S.C. § 3553(a). As his father indicated in the

Presentence Report, Mr. Felton is a capable and hard worker, when sober. He has a

desire to put this lifestyle behind him and become a productive member of society.

He desires addiction counseling.



                                        Conclusion

      The Defendant believes that a sentence of 12months and one day is

appropriate in this case. Keeping in mind “the overarching statutory charge for a

district court is to ‘impose a sentence sufficient, but not greater than necessary”

(Carty, 520 F.3d at 990, citing 18 U.S.C. § 3553(a)), and for the reasons stated

above and applying the criteria set forth in 18 U.S.C. § 3553(a), a sentence of 12

months and one day is more than sufficient and would also take into account his

age, nature of the offense, prospect of future productivity as a member of society

and his acceptance of responsibility.

      RESPECTFULLY SUBMITTED this 3rd day of February, 2018.


                                         /s/Lance Lundvall
                                         LANCE LUNDVALL
                                         Attorney for Defendant




                                            8
